UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-2126


In re: MICHAEL S. GORBEY,

                    Petitioner.



             On Petition for Writ of Mandamus. (5:17-cv-00119-FPS-JES)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael S. Gorbey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael S. Gorbey petitions for a writ of mandamus, alleging the district court has

unduly delayed in filing his pleadings in a Bivens ∗ action. He seeks an order from this

court directing the district court to promptly process his pleadings. Our review of the

docket sheet reveals that, after his initial complaint, Gorbey did not file further pleadings

with the district court and that the district court dismissed his action without prejudice.

Accordingly, to the extent that Gorbey seeks an order addressing undue delay, the

petition is moot.

       In subsequent memoranda filed with this court, Gorbey acknowledges the

dismissal of his action in district court and seeks an order directing the district court to

reopen the case and to conduct an imminent danger hearing. We conclude that Gorbey is

not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Gorbey is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

∗
 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).

                                             2
mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                          3